Exhibit 10.3

FIRST AMENDMENT TO

THE FIRST AMENDED AND RESTATED OMNIBUS AGREEMENT

THIS FIRST AMENDMENT TO THE FIRST AMENDED AND RESTATED OMNIBUS AGREEMENT (the
“Amendment”) is made as of this 28th day of November, 2017 by and among CONSOL
Energy Inc., a Delaware corporation (“CONSOL”), CNX Coal Resources GP LLC, a
Delaware limited liability company (the “General Partner”), CNX Coal Resources
LP, a Delaware limited partnership (the “Limited Partnership”), CONSOL Mining
Corporation, a Delaware corporation (“CONSOL Mining”), and the other parties on
the signature pages to this Amendment (the “Exhibit A Parties”) and together,
with CONSOL, the General Partner, the Partnership and CONSOL Mining, the
“Parties” and each a “Party”).

RECITALS:

WHEREAS, CONSOL, the General Partner, the Limited Partnership and the Exhibit A
Parties (collectively, the “Original Parties”) are party to that certain First
Amended and Restated Omnibus Agreement dated as of September 30, 2016 (the
“Original Omnibus Agreement”);

WHEREAS, Section 6.3 of the Original Omnibus Agreement provides that the
Original Omnibus Agreement may be immediately terminated upon a Partnership
Change of Control by either CONSOL or the Partnership; provided that all
indemnification obligations under Article II of the Original Omnibus Agreement
will, to the fullest extent permitted by law, survive any termination of the
Original Omnibus Agreement in accordance with their respective terms;

WHEREAS, although the Spin-Off (as defined below), when consummated, will result
in a Partnership Change of Control, CONSOL, the Partnership and the other
Original Parties (1) have agreed not to terminate the Original Omnibus Agreement
in connection with the Spin-Off, and (2) desire to amend the Original Omnibus
Agreement as more fully described herein;

WHEREAS, this Amendment is being entered into in connection with the Spin-Off,
and shall become effective as of the effective date of the consummation of the
Spin-Off (the “Spin-Off Date”).

AGREEMENTS:

NOW, THEREFORE, in consideration of the mutual agreements, covenants, and
conditions herein contained, the Parties hereby agree as follows:

ARTICLE I

AMENDMENT

1.1    New Party to Omnibus Agreement. The Parties agree that CONSOL Mining be,
and it hereby is, made a party to the Omnibus Agreement, and by its signature
below CONSOL Mining agrees to be bound by the Omnibus Agreement, as amended
hereby (the “Omnibus Agreement”). For the avoidance of doubt, all references to
“Parties” and a “Party” in the Omnibus Agreement following the Spin-Off Date
shall be deemed to include a reference to CONSOL Mining, as applicable, but will
exclude any reference to CONSOL (other than with respect to Article II).



--------------------------------------------------------------------------------

1.2    Assignment of Rights and Obligations. The Parties agree that CONSOL
hereby assigns all of its rights and obligations under the Original Omnibus
Agreement (except for all rights or obligations remaining with CONSOL under
Article II of the Original Omnibus Agreement, as modified by Section 1.4 of this
Amendment) to CONSOL Mining, and CONSOL Mining hereby accepts all such rights
and assumes all such obligations under the Original Omnibus Agreement (except
for all rights or obligations remaining with CONSOL under Article II of the
Original Omnibus Agreement, as modified by Section 1.4 of this Amendment).
Following the Spin-Off Date and except with respect to Article II of the
Original Omnibus Agreement, as amended by Section 1.4 of this Amendment, CONSOL
shall no longer be a party to the Omnibus Agreement and CONSOL shall no longer
have any rights or obligations thereunder. Except for any references in Article
II, which are solely addressed by Section 1.4 of this Amendment, the term
“CONSOL Group” as it appears in the Original Omnibus Agreement shall be replaced
wherever such term appears by the term “Parent Group” (as defined below) and the
term “CONSOL Group Member” as it appears in the Original Omnibus Agreement shall
be replaced wherever such term appears by the term “Parent Group Member” (as
defined below).

1.3    New Definitions added to Appendix 1. The following defined terms be, and
they hereby are, added to Appendix 1 of the Original Omnibus Agreement:

(a) “Parent” shall mean CONSOL Mining Corporation, a Delaware corporation.

(b) “Parent Group” shall mean the Parent and each of its Subsidiaries, (other
than

a Partnership Group Member).

(c) “Parent Group Member” shall mean a member of the Parent Group.

(d) “Spin-Off” shall mean that certain separation and distribution of CONSOL’s
coal business from its gas business, as more fully described in that certain
Registration Statement on Form 10 filed by Parent with the Securities and
Exchange Commission on July 11, 2017, as amended from time to time.

1.4    Article II – Indemnification.

 

  (a) From and after the Spin-Off Date, (i) Sections 2.1(h)(iii) and 2.1(h)(v)
are deleted in their entirety and the remainder of 2.1(h) is renumbered
accordingly and (ii) Sections 2.2(b)(v) and 2.2(b)(viii) are hereby deleted in
their entirety and the remainder of 2.2(b) is renumbered accordingly.

 

  (b) From and after the Spin-Off Date, CONSOL Mining will replace CONSOL to the
extent that any indemnification right or obligation under Article II arises out
of or is related to any facts, circumstances or events that occur on or after
the Spin-Off Date.

 

  (c) CONSOL affirms that it shall continue to have all of the rights and
obligations under Article II to the extent that any indemnification right or
obligation under Article II arises out of or is related to any facts,
circumstances or events that occur before the Spin-Off Date.

 

2



--------------------------------------------------------------------------------

1.5    Article III – Services; Reimbursements. All references to “CONSOL” in
Article III of the Original Omnibus Agreement be, and they hereby are, deleted
and replaced with “Parent”.

1.6    Article IV – Right of First Offer. Article IV of the Original Omnibus
Agreement will terminate in its entirety on the Spin-Off Date.

1.7    Article V – Tax Matters. All references to “CONSOL” in Article V of the
Original Omnibus Agreement be, and they hereby are, deleted and replaced with
“Parent”.

1.8    Section 6.3 – Termination. Section 6.3 of the Original Omnibus Agreement
be, and it hereby is, deleted in its entirety and replaced with the following:

6.3 Termination of Agreement. This Agreement, other than the provisions set
forth in Article II hereof, may be terminated (a) by the written agreement of
all of the Parties (other than CONSOL) or (b) by the Parent or the Partnership
immediately upon a Partnership Change of Control by written notice given to the
other Parties to this Agreement; provided, however, that the Parties agree that
the consummation of the transactions contemplated by the Spin-Off shall not give
rise to any right to terminate this Agreement by CONSOL, the Parent or any other
Party. For the avoidance of doubt, the Parties’ indemnification obligations
under Article II shall, to the fullest extent permitted by law, survive the
termination of this Agreement in accordance with their respective terms.

1.9    Section 6.4 – Notice. Section 6.4 of the Original Omnibus Agreement be,
and it hereby is, amended to include the following after the notice information
for any Partnership Group Member:

If to Parent:

CONSOL Mining Corporation

1000 CONSOL Energy Drive

Canonsburg, Pennsylvania 15317

Attention: General Counsel and Secretary

E-mail: marthawiegand@cnxlp.com

1.10.    Section 6.7(b) – Loan Documents. Section 6.7(b) of the Original Omnibus
Agreement be, and it hereby is, deleted in its entirety and replaced with the
following:

(b) Each of the Parties (i) acknowledges that the Partnership Group and the
Parent Group (and in each case, as applicable, any Substitute Owner) has entered
into or will enter into one or more credit agreements, security agreements, and
other security instruments (collectively, the “Loan Documents”) with the
administrative agent, collateral agent or other agent party thereto (the
“Agent”)

 

3



--------------------------------------------------------------------------------

for the benefit of certain lenders, (ii) consents in all respects to the
collateral assignment under the Loan Documents of all of the Partnership Group’s
and/or the Parent Group’s (or, in each case, as applicable, any Substitute
Owner’s) right, title and interest in, to and under this Agreement,
(iii) acknowledges the right of the Agent or its designee(s) or assignee(s), in
the exercise of the Agent’s rights and remedies under the Loan Documents, to
make all demands, give all notices, take all actions and exercise all rights of
the Partnership Group and/or the Parent Group under this Agreement (the
“Assigned Interests”) and (iv) acknowledges that the Agent, its initial or
subsequent designee(s) or assignee(s) and any other purchaser of the Assigned
Interests in or following a judicial or nonjudicial foreclosure, insolvency,
bankruptcy or similar sale (each, a “Substitute Owner”) shall be substituted for
and have all of the rights and obligations of the Partnership Group and/or the
Parent Group, as applicable, for all purposes under this Agreement. In the case
of any assignment pursuant to this Section 6.7(b), the non-assigning Parties
acknowledge that the assignee shall be substituted for and have all of the
rights and obligations of the assignor under this Agreement and shall continue
to perform, and shall cause each of its Affiliates to continue to perform, its
obligations under this Agreement in favor of such assignor.

ARTICLE II

MISCELLANEOUS

2.1    Definitions. For purposes hereof, the capitalized terms used herein and
not otherwise defined have the meanings set forth in the Omnibus Agreement.

2.2    Amendment Compliance. The Parties acknowledge that this Amendment
complies with the requirements to amend the Omnibus Agreement, as stated in
Section 6.6 of the Omnibus Agreement.

2.3    References. All references to the Omnibus Agreement in any document,
instrument or agreement shall hereafter be deemed to refer to the Omnibus
Agreement as amended hereby.

2.4    Counterparts. This Amendment may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all of such counterparts shall constitute for all purposes one
agreement. Any signature hereto delivered by a Party by electronic mail shall be
deemed an original signature hereto.

2.5    Ratification. The Original Omnibus Agreement, as amended herein, is
ratified and confirmed and, except as otherwise amended herein, all terms of the
Original Omnibus Agreement as set forth in the Omnibus Agreement remain in full
force and effect.

2.6    Miscellaneous. The Articles and Sections of the Omnibus Agreement
referenced in Article I of this Amendment are incorporated herein by this
reference as if set out fully herein and shall apply in all respects to this
Amendment, mutatis mutandis.

 

4



--------------------------------------------------------------------------------

2.7    Governing Law. This Amendment shall be subject to and governed by the
laws of the State of Delaware, excluding any conflicts-of-law rule or principle
that might refer the construction or interpretation of this Amendment to the
laws of another state.

[signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
Spin-Off Date.

 

CONSOL ENERGY INC.     CNX COAL RESOURCES GP LLC By:  

/s/ Stephen W. Johnson

    By:  

/s/ James A. Brock

Name:   Stephen W. Johnson     Name:   James A. Brock Title:   Executive Vice
President and Chief Administrative Officer     Title:   Chief Executive Officer
CNX COAL RESOURCES LP     CNX OPERATING LLC By:   CNX Coal Resources GP LLC, its
general partner       By:  

/s/ James A. Brock

    By:  

/s/ James A. Brock

Name:   James A. Brock     Name:   James A. Brock Title:   Chief Executive
Officer     Title:   Chief Executive Officer CNX THERMAL HOLDINGS LLC    
CONRHEIN COAL COMPANY By:  

/s/ James A. Brock

    By:  

/s/ James A. Brock

Name:   James A. Brock     Name:   James A. Brock Title:   Chief Executive
Officer     Title:   Manager CONSOL PENNSYLVANIA COAL COMPANY LLC     CNX GAS
COMPANY LLC By:  

/s/ James A. Brock

    By:  

/s/ Stephen W. Johnson

Name:   James A. Brock     Name:   Stephen W. Johnson Title:   President    
Title:   Senior Vice President CNX MARINE TERMINALS, LLC     CNX WATER ASSETS
LLC By:  

/s/ Stephen W. Johnson

    By:  

/s/ Stephen W. Johnson

Name:   Stephen W. Johnson     Name:   Stephen W. Johnson Title:   President and
Chairman     Title:   President CONSOL ENERGY SALES COMPANY     CONSOL MINING
CORPORATION By:  

/s/ James A. Brock

    By:  

/s/ James A. Brock

Name:   James A. Brock     Name:   James A. Brock Title:   President and Chief
Executive Officer     Title:   Chief Executive Officer

 

6